DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-8 are listed.  However, claims 1-9 are pending, as claim 7 is twice listed.

Priority
3.	No claim for foreign priority under 35 U.S.C. 119 (a)-(d) has been made by Applicant.

Drawings
4.	Applicant’s drawings submitted October 6, 2019 are acceptable.

Claim Rejections - 35 USC § 101, 102, 103 and 112
5.	No rejections under 35 U.S.C. 101, 102, 103 or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) are deemed warranted.

6.	Pertinent references of interest were noted on the previously attached PTO-892.

EXAMINER'S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes

Authorization for this examiner’s amendment was repeatedly attempted to be given with Jun Liu (Reg. No. 70,266) on February 19, 21 and 22, 2022.  However, the Customer Number 127366 listed from the November 11, 2019 Power of Attorney to Prosecute Applications Before the USPTO lists phone numbers 408-329-3957 and 206-359-8000 (Perkins Coie LLP), while the attorney’s name search from the USPTO database listed phone number 408-329-3957.
A gentleman named George who answered the phone for number 408-329-3957 indicated no Jun Liu lived at the phone number listed and it was a wrong phone number.
The Perkins Coie number did not list Mr. Liu as associated with the firm.  
The 408-329-3957 phone number rang repeatedly when dialed and had no means to leave a message.
The application has been amended as follows:
Claim 3, line 1, the number “3” has been deleted and the number – 1 – has been inserted therein.
Claim 7 (second instance), line 1, the number “7” has been deleted and the number – 8 – has been inserted therein, while the number “6” has been deleted and the number – 7 – has been inserted therein.
Claim 8 will be renumbered as claim 9, while the number “7” has been deleted and the number – 8 – has been inserted therein

Allowable Subject Matter
8.	The following is an examiner’s statement of reasons for allowance: Applicant’s application has been reviewed.  Subsequently, claims 1-9 are allowed as all the cited prior art, either alone or in combination, does not disclose Applicant’s inventive claim language.

Claims 1-9 are determined to be directed to patent-eligible subject matter and the Examiner does not consider any of the pending claims to be directed to an abstract idea.  Even if the Examiner were to identify an abstract idea for any claim, then under a further analysis under Alice all claims would still be found to be patent eligible for the following reasons.  The Examiner finds that when all of the elements of each claim are considered individually and as an ordered combination, each claim contains an inventive concept which is directed to an application, a particular application, or a special application, of the identified abstract idea.  Further the Examiner finds that issuance of a patent for any claim would not preempt the identified abstract idea, or the field of the identified abstract idea.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789